DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1 and 9 recite an electrochemical process (e.g. electrolysis) However, neither claim 1 nor claim 12 teaches an electrochemical cell with electrodes, so it is not clear how the process is an electrochemical process versus a chemical process. The only two examples in particular demonstrate a reaction being performed in a single sealed vessel or reactor. However, this cannot be described electrolysis. There is no electric current provided or utilized. The two examples instead appear to show a chemical reaction whereby melanin is consumed and/or catalyzes the conversion of water into hydrogen gas. Furthermore, the Specification does not reasonably provide enablement for mere illumination of water and using all melanin precursors, melanin derivatives, melanin analogs, and melanin variants, or for using the entirety of the electromagnetic spectrum to trigger the water splitting reaction. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification only provides two examples using melanin as the photocatalyst and does not provide any examples of using melanin precursors, melanin derivatives, melanin analogs, and melanin variants as catalysts in the reaction, nor does the specification provide examples using the entire electromagnetic spectrum (from gamma-ray through subsonic wavelengths) to trigger the reaction.

It is acknowledged that the applicant's earlier disclosure of US2011/0244345 suggests that an electrochemical cell has been manufactured previously, and produced 400mV and 10 µA. However, there is no disclosure in either of these applications allowing the person skilled in the art to manufacture such a cell, and to thereby perform even the invention of the applicant's closest prior art. Therefore while the applicant seems to know how to manufacture an electrochemical cell based upon melanin, they have not disclosed the best method known to them for performing the invention, and thereby making it available to the public.

Claims 2-5, 7-8, 10-12, 14-15 and 18 are rejected as inheriting the lack of enablement of claim 1 or claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350,1357, 52 USPQ2d 1029,1033 (Fed. Cir. 1999). The term "melanin analogs" in claims 1 and 12 is used by the claim to mean the Markush group of "fullerenes, humic acid, graphite, polyindolequinones, acetylene black, pyrrole black, indole black, benzene black, thiophene black, aniline black, polyquinones in hydrated form, sepiomelanins, dopa black, dopamine black, adrenalin black, catechol black, 4-amine catechol black, in simple linear chain aliphatics or aromatics; or their precursors as phenols, aminophenols, or diphenols, indole polyphenols, quinones, semiquinones or hydroquinones, L-tyrosine, L-dopamine, morpholine, ortho-benzoquinone, dimorpholine, porphyrin black, pterin black, and ommochrome black" [Specification 0021-0022], while the accepted meaning is "a structural analog to melanin, i.e. a chemical structure similar to melanin." It is unclear precisely how any of the members of the Markush group have a chemical structure that is similar to the chemical structure of melanin. The term is indefinite because the specification does not clearly redefine the term.

Response to Arguments
Applicant’s arguments, filed 08/29/2022, with respect to rejection of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 22, 2022